                      IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF PUERTO RICO



UNITED STATES OF AMERICA,
       Plaintiff,

               v.                                                 CRIMINAL NO. 17-513 (ADC)

JOSE TIRADO NIEVES,
        Defendant.



                    OBJECTIONS TO THE PRE-SENTENCE REPORT

       Mr. Jose Tirado Nieves, through the undersigned attorney, and pursuant to
Fed.R. Crim.P. 32 (f)(1)&(2), respectfully objects to portions of the Pre-Sentence
Report filed on June 22, 2018, (D.E. 33) 1, Amended Pre-Sentence Report filed on
August 30, 2018, (D.E. 36), and the Addendum to the Pre-Sentence Investigation
Report filed on August 30, 2018, (D.E. 36).
       The first objection stems from Page 10, Paragraph 42: the imposition of one
criminal history point for a misdemeanor conviction in 2006:




       Pursuant to U.S.S.G. § 4A1.2(e)(2), a prior sentence of imprisonment not
exceeding one year and one month, that was imposed more than ten years before the
defendant’s commencement of the instant offense is not counted. Moreover, U.S.S.G.
§ 4A1.2(c)(1) lists a number of misdemeanor charges that should always be excluded
from criminal history computation. “Resisting Arrest” is one of the enumerated
charges.


1Informal Objections were delivered, via electronic mail, to Assistant U.S. Marie Cristine Amy, and
U.S. Probation Officer Annette Acevedo, on August 14, 2018.
      This conviction, therefore, should not be counted in Mr. Tirado Nieves’
criminal history computation. He should have a criminal history score of six, not
seven, and should be a criminal history category of three, not four.
      The second objection stems from page 7, paragraph 30 and Footnote 3: to
imposing a 4 level increase, because it would be contrary to the spirit and purpose of




§2K2.1(b)(6):
       The 4 point enhancement, under § 2K2.1(b)(6), is not warranted
      As noted throughout the PSI Report, and in Footnote 3, aside from the
firearms, the only controlled substance found in the apartment was one small, pink
bag of marijuana. There is no suggestion, or evidence, that Mr. Tirado Nieves was
selling or distributing controlled substance. Simple possession of a controlled
substance is not sufficient to apply the enhancement. In her Addendum to the Pre-
Sentence Investigation Report (D.E. 36), U.S. Probation Officer Acevedo explains
that the basis for the enhancement is that it she believed the evidence shows that
Mr. Tirado Nieves was engaged in drug trafficking.




                                                 Photo provided in
                                                    discovery
      The defense disagrees that the evidence shows that Mr. Tirado Nieves was
engaged in drug trafficking and Mr. Tirado Nieves denied ever engaging in any such
conduct:

      1) As evidenced by the Indictment (D.E. 12), the government does not believe
           that Mr. Tirado Nieves was engaged in drug trafficking or distribution, as
           no drug related charges were filed against him;
      2) ATF Special Agent Jose E. Burgos did not believe Mr. Tirado Nieves was
           engaged in drug trafficking or distribution, as no drug related charges were
           alleged in the Criminal Complaint (D.E. 1);
      3) Neither the confidential caller nor the PRPD officers involved in the case
           believed Mr. Tirado Nieves was engaged in drug trafficking or distribution,
           as nothing to the effect was mentioned in the confidential call report, any
           of the PRPD’s reports, nor the affidavit in support of the state search
           warrant.

      The case law is clear that the “In connection with” language found in U.S.S.G.
§ 2K2.1(b)(6) is equivalent to the “in relation to” language of 18 U.S.C. § 924(c), which
penalizes the use or carrying of firearm during and in relation to a crime of violence
or drug trafficking offense. U.S. v. Spurgeon, 117 F.3d 641 (1997). The “in connection
with another felony offense” enhancement only applies “if the firearm ... facilitated,
or   had   the   potential   of   facilitating,   another   felony   offense.” U.S.S.G.   §
2K2.1(b)(6) cmt. n. 14(A).
      The court in U.S. v. Blankenship, 552 F.3d 703 (2009), found that the
enhancement was not warranted for defendant who was convicted of possessing an
unregistered firearm while being a methamphetamine user, because the “defendant
possessed a user amount of methamphetamine in his automobile, there was no
evidence or allegation that defendant was a drug trafficker, and nothing indicated
that the firearms facilitated the drug possession.”
      Similarly, in U.S. v. Smith, 535 F.3d 883 (2008), the enhancement was found
not to apply because the “defendant possessed only an unmeasured quantity of
methamphetamine residue in a baggie, defendant did not venture into public with
either the methamphetamine residue or the firearms; he simply possessed them in
his home, and there was no evidence of temporal link between firearms and greater
amount of methamphetamine.”
      Unlike in this case, the court in U.S. v. Hallam, 407 F.3d 942 (2005), found
that the “in connection with another felony offense” enhancement was warranted
because upon executing a search warrant at the defendant's residence, police found,
in addition to several firearms, drug paraphernalia associated with manufacture and
distribution of methamphetamine, as well as finished product and large amount of
cash. Here, no such evidence was found.
      Application Note 14(A) to § 2K2. 1(b)(6), added in 2006, provides that the “in
connection with” adjustment will apply “if the firearm ... facilitated, or had the
potential of facilitating, another felony offense.” U.S.S.G. § 2K2.1(b)(6) cmt. n. 14(A).
Prior to the note’s addition, the guidelines were silent on the definition of “in
connection with,” and case law routinely upheld the adjustment when weapons and
drugs were in the same vicinity, regardless of whether the underlying drug offense
was for possession or trafficking. E.g., United States v. Linson, 276 F.3d 1017, 1018-
19 (8th Cir.2002).
      However, with the addition of Application Note 14, the Sentencing
Commission decided to make a distinction between the factual circumstances of when
the other felony was a drug trafficking offense, or alternatively, a simple drug
possession offense. If the felony is for drug trafficking, Application Note 14(B)
mandates    application   of     the   adjustment    if   guns   and    drugs   are    in   the
same location. U.S.S.G. § 2K2.1(b)(6) cmt. n. 14(B). See United States v. Fuentes
Torres, 529 F.3d 825, 827 (8th Cir.2008) (discussing the new application notes
to U.S.S.G. § 2K2.1(b)(6) and noting that the Commission treated drug possession
and trafficking offenses differently).
      Application Note 14(A) has also been construed in the context of a drug
possession, as opposed to trafficking, case. In United States v. Smith, Supra at 885,
the circuit court reversed the district court's application of the 2K2.1(b)(6)
adjustment,    holding    that    there   was   no    evidence    the    firearm      and   the
methamphetamine possessed were connected. In Smith, the defendant, who plead
guilty to being a possessor of methamphetamine residue while also having firearms,
was not a drug trafficker, but simply a user of methamphetamine. In fact, the police
only found methamphetamine residue in Smith's house when Smith was arrested.
The district court had concluded that since the risk of violence was increased by the
use of drugs and possession of firearms, the adjustment should apply. Citing
Application Note 14(A), the circuit court reversed, holding that in this unusual case,
the evidence was insufficient to show that the firearms facilitated Smith's possession
of methamphetamine. Id. One important factor was that Smith possessed the guns
and drug residue in his own home, making it more likely that it was just coincidence
that he possessed both simultaneously in the residence. Id. at 885-86; see also United
States v. Almeida-Perez, Nos. 07-2602, 07-2635, 2008 WL 5214949 (8th Cir. Dec.16,
2008) (remanding for required 2K2.1(b)(6) finding).
      Mr. Tirado Nieves possessed what is, undeniably, a “user” amount of
marijuana, and there is no evidence or allegation he is a drug trafficker. Most
importantly, there is simply no evidence that the paraphernalia and residue were in
any way connected to the firearms.
      WHEREFORE, Mr. Tirado Nieves respectfully requests this court note the
above and Order the Pre-Sentence Investigation Report amended accordingly.
      I HEREBY CERTIFY that on this date, I electronically filed the foregoing
motion with the Clerk of the Court using the CM/ECF system which will send
notification of such filing to the parties of record.
      RESPECTFULLY SUBMITTED.
      In San Juan, Puerto Rico, October 2, 2018.
                                         ERIC A. VOS, ESQ.
                                         Federal Public Defender
                                         District of Puerto Rico
                                         S/Juan J. Michelen
                                         Juan J. Michelen
                                         Assistant Federal Public Defender
                                         USDC-PR G02601
                                         241 F.D. Roosevelt Avenue
                                         San Juan, PR 00918-2305
                                         Phone No. (787) 281-4922
                                         Fax No. (787) 281-4899
                                         Email: juan_michelen@fd.org
